Citation Nr: 1622453	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot disability. 
 
3.  Entitlement to an initial evaluation in excess of 10 percent for left gluteus medial strain with trochanteric bursitis (left hip disability). 
 
4.  Entitlement to an initial evaluation in excess of 10 percent for right gluteus medial strain with trochanteric bursitis (right hip disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1989 to April 1989, as well as additional periods of active duty to training (ADT) and inactive duty for training (IDT) with the Army National Guard and Army Reserves.

These matters return to the Board of Veterans' Appeals (Board) from a February 2016 Order by the Court of Appeals of Veterans Claims (Court), which endorsed a February 2016 Joint Motion for Remand, vacated an April 2015 Board decision denying a rating in excess of 10 percent for service-connected right foot, right hip, and left hip disabilities as well as denying service connection for tinnitus, and remanded the matter for action complying with the Joint Motion. 

As a matter of history, these matters were initially before the Board on appeal from various ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal. The Veteran appealed these denials, giving rise to the Joint Motion and Court Order that have returned the matter to the Board. 

In January 2015, the Veteran testified before the undersigned during a videoconference board hearing held from the RO.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a)(2015).

The Board notes that while the Veteran's appeal was pending at the Court, in a December 2015 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for left foot disability, and remanded the claim for entitlement to a total disability rating due to individual unemployability (TDIU) for additional development.  Because of the appeal to the Court, the RO has not yet had the opportunity to accomplish the requested development on that claim and the issue has not been recertified to the Board.  Therefore, the issue is not properly before the Board at this time.  The Board simply reminds the RO that such claim remains pending before them.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 Joint Motion, the parties asserted that the Board relied on an inadequate VA examination and opinion in denying the Veteran's claim for service connection for tinnitus.  In this regard, the parties observed that in the March 2012 VA examination report, the VA examiner stated that she could not provide a medical opinion without resorting to speculation, and the opinion sought required another expert with different content-expertise to provide it.  Thereafter, in the August 2012 addendum statement, the same VA examiner opined that the Veteran's tinnitus was less likely than not the result of acoustic trauma in service.   However, the parties observed that the VA examiner failed to explain in the addendum how she was able to reach an opinion when she previously stated that an expert with "different content-expertise" was needed. Thus, the parties assert that the Veteran should be afforded a new VA examination, conducted by another examiner with the appropriate "content-expertise" on remand.  

In addition, the parties to the February 2016 Joint Motion asserted that the Board's April 2015 decision, which denied increased initial ratings for the service-connected right foot, right hip, and left hip disabilities, had relied on inadequate VA examinations.  Specifically, the September 2014 VA examination cited by the Board did not provide any explanation as to why the examiner was unable to determine the additional degree of functional loss due to repetitive use during flare-ups, without resorting to mere speculation.  Although the September 2014 VA examination stated that he could not provide such an opinion because the Veteran did not experience a flare-up on clinical evaluation, this was not sufficient explanation for the parties.   In that vein, the more recent 2015 VA joint and feet examinations, will also likely not survive the parties' scrutiny, which contain similar findings regarding inability to determine additional degree of functional loss due to repetitive use during flare-ups, without resorting to mere speculation.   

The parties states that the Board should obtain adequate medical opinions that fully addresses the Veteran's disabilities, including his range of motion during flare-ups, and, if this is not reasonably feasible, explains why.  The duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that form the Joint Motion, and as such, the Board must remand these issues.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since 

2. Afford the Veteran with appropriate VA examinations to assess the current severity of his service-connected right foot, right hip, and left hip disabilities.  The examiner should review the Veteran's electronic claims folder and should perform any indicated diagnostic studies, to specifically include range of motion studies.  All symptomatology associated with the right foot, right hip and left hip should be reported. 

The VA examiners should specifically note the Veteran's functional capacity during flare-ups in terms of range of motion.  Even if a flare-up was not observed on clinical evaluation, the examiner should provide an opinion on the likely approximate reduction in loss of motion during flare-ups.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required), or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for a VA examination, with the appropriate ear specialist, to determine that nature and etiology of his tinnitus claim.  The Veteran's claims file must be made available to and reviewed by the VA examiner.  The examiner should indicate in his/her report whether the claims file was reviewed.

The examiner should elicit from the Veteran a complete history of his claimed tinnitus disability, as well as his in-service and post-service history of occupational and recreational noise exposure. 

Based on a review of the claims file, including the service treatment records, and interview and examination of the Veteran, the VA examiner should provide an opinion as to whether the Veteran's claimed tinnitus disability was at least as likely as not (i.e., a 50 percent or greater likelihood) incurred in or is at least as likely as not (i.e., a 50 percent or greater likelihood) otherwise related to his active service.

All opinions must be accompanied by an explanation. If the examiner is unable to provide an opinion as requested, then he or she should provide a detailed medical explanation as to why such an opinion cannot be provided.

4. Then readjudicate the appeal.  If any of the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




